Citation Nr: 0734390	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle fracture.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2005, the Board reopened the veteran's claim of 
entitlement to service connection for residuals of a left 
ankle fracture, but ultimately denied this claim.  The 
veteran appealed the Board's December 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2007, based on a Joint Motion for Partial Remand to 
the Board (joint motion), the Court vacated the Board's 
December 2005 decision pertaining to the claim on appeal and 
remanded this claim to the Board for additional proceedings.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The May 2007 joint motion specifies two bases for remand.  
First, the joint motion notes that VA failed to assist the 
veteran in obtaining records in the custody of a Federal 
agency.  Specifically, it was agreed that VA failed to make 
appropriate efforts to obtain medical records from the VA 
Clinic in Beaumont and the VA Hospital in Houston dating as 
far back as the mid-1980s.  See 38 C.F.R. § 3.159(c)(2) 
(2007).  The joint motion suggests that these records might 
support a finding of chronicity.  

Secondly, the joint motion noted that after additional 
attempts were made to obtain this evidence, a determination 
should be made as to whether a medical nexus opinion is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Finally, the veteran's counsel has noted that the veteran is 
fully aware of the evidence necessary to substantiate his 
claim.  VCAA notice was specifically waived.  Veteran's 
counsel should be commended for the manner in which the case 
has been handled, both before the Court and this agency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all appropriate 
efforts to obtain the veteran's medical 
records from the VA Clinic in Beaumont and 
the VA Hospital in Houston.  If such 
efforts are unsuccessful and found to be 
futile, a notation to such effect should 
be made in the claims file.

2.  Then, a determination should be made 
as to whether a medical examination and 
opinion are necessary pursuant to McLendon 
v. Nicholson.  If so, VA should schedule 
the veteran for a VA orthopedic 
examination to address the etiology of any 
current left ankle disability.  If such an 
examination is scheduled, the examiner is 
asked to address whether it is at least as 
likely as not that any current left ankle 
disability is related to the veteran's 
period of service, in particular the left 
ankle injury alleged by the veteran.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.

3.  Lastly, after the development 
requested above has been completed to the 
extent possible, the RO should again 
review the issue on appeal.  If the issue 
on appeal remains denied, the appellant 
and his attorney, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



